 



Exhibit 10.1
Zentraleuropa LPG Holding GmbH
Flaga Straße 1
2100 Leobendorf
Austria
Raiffeisen Zentralbank Österreich
Aktiengesellschaft
Am Stadtpark 9
1030 Vienna
Austria
Bratislava, May 21,2007
Re: Multi Currency Facility Offer
Dear Sirs,
We, Zentraleuropa LPG Holding GmbH, an Austrian company registered under FN
276576 f in the commercial register (Firmenbuch) of the Landesgericht Korneuburg
with its seat at Leobendorf and its business address at Flaga Strasse 1, 2100
Leobendorf, herewith offer Raiffeisen Zentralbank Österreich Aktiengesellschaft
to enter with us into the following Multi Currency Facility Agreement (for the
sake of clarification it is hereby stated that up to now such Multi Currency
Facility Agreement has not been entered into in whatever form):
Quote
Facility Agreement
entered into by and between
Zentraleuropa LPG Holding GmbH, Flaga Straße 1, 2100 Leobendorf, Austria
(attention: Managing Director (Josef F. Weinzierl); email: weinzierl@flaga.at)
(the “Borrower"),
and
Raiffeisen Zentralbank Österreich Aktiengesellschaft, Am Stadtpark 9, 1030
Vienna, Austria (attention: Peter Straubinger; email: peter.straubinger@rzb.at)
(the “Lender”).

      Loan Offer   page 1

 

 



--------------------------------------------------------------------------------



 



1.  
Facility

1.1  
The Bank shall make available to the Borrower a credit facility (“Facility”) in
an aggregate maximum amount of EUR 8,000,000 (eight million Euro) (“Facility
Amount”), which amount may be, at the Borrower’s option, reduced to EURO
7,000,000 (seven million Euro) upon five Business days prior written notice
delivered by the Borrower to the Lender (The “Maximum Facility Amount”).
  1.2  
The facility can be utilised as follows:

  (i)  
As an overdraft facility (“Overdraft Facility”) available on the account of the
Borrower with the Lender account no. 1-04.065.108/EUR (“EUR-Current Account” or
“Overdraft Account”).

  (ii)  
As a revolving facility (“Revolving Facility”) for Advances made available to
the Borrower for the Term selected by the Borrower in the Request Form. Advance
means each part of the Facility Amount made available to the Borrower under the
Revolving Facility agreed in this Agreement or (as the context requires) the
principal amount thereof for the time being outstanding. The Revolving Facility
can be utilized in the form of fixed term advances as multi-currency credit
facility in EURO (EUR), Polish Zloty (PLN), Czech Koruna (CZK), Slovak Koruna
(SKK), Hungarian Forint (HUF) and Romanian Lei (RON) (each a “Permitted
Currency"), including with regard to foreign currency accounts of the Borrower
with the Lender account no. PLN 36-54.065.107, SKK: 38-54.065.1107, CZK:
88-54.065.107, RON: 95-54.065.107 and HUF 98-54.065.107 (together “Foreign
Currency Current Accounts"; the EUR-Current Account and the Foreign Currency
Current Accounts together “Current Accounts").

  (iii)  
As a guarantee facility (“Guarantee Facility”) under which the Lender agrees to
issue guarantees in EUR or foreign currency upon request of the Borrower.

PROVIDED that the aggregate of the amounts outstanding under the Overdraft
Facility together with the amounts outstanding under the Revolving Facility and
the Guarantee Facility must not exceed the Maximum Facility Amount.

2.  
Purpose

2.1  
The Advances and the Overdraft Facility shall be used to fund the general
financing requirements of the Borrower.

      Loan Offer   page 2

 

 



--------------------------------------------------------------------------------



 



2.2  
Except as provided in clause 2.1, the Borrower shall use all amounts borrowed
under this Agreement for providing working capital to its subsidiaries.

2.3  
Except for its undertakings in clause 4.4, the Lender is not bound to monitor or
verify the application of any amount borrowed under this Agreement.
  3.  
Conditions of utilization

3.1  
The Borrower may not utilize the Facility unless the following conditions
precedent have been fulfilled:

  (i)  
This Agreement has been duly executed and come into full force and effect; and

  (ii)  
the guarantee agreement referred to in clause 11.1 (i) (the “Guarantee
Agreement”) has been duly signed and come into full force and effect; and

  (iii)  
the rights and interests of the Lender under the Guarantee Agreement (together
with this Agreement the “Finance Documents”) have been created in a valid,
binding and enforceable manner; and

  (iv)  
the representations and warranties set forth in clause 9.1 are true and correct;
and

  (v)  
no event or circumstance as specified in clause 12.1 (a “Default”), which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an event of default as defined in clause 12.1 (an “Event of
Default”), has occurred or threatens to occur.

  (vi)  
the Lender has received the documents and other evidence listed in Schedule 1,
and it has found such documents in form and substance acceptable and
satisfactory to it.

4.  
Utilization, Requests for Guarantees
     
Overdraft Facility

4.1  
The Borrower may utilize the Overdraft Facility by giving the Lender payment
orders or debit instructions in respect of the Overdraft Account exclusively in
EURO. Notwithstanding the aforementioned all possible present and future amounts
outstanding on the Foreign Currency Current Accounts shall be considered as
outstanding under the Overdraft Facility. Each amount of the respective payment
order or debit instruction, together with all amounts then outstanding under the
Overdraft Facility, the Revolving Facility and the Guarantee Facility, shall not
exceed the Maximum Facility Amount. Each payment order and debit instruction
shall be irrevocable.

      Loan Offer   page 3

 

 



--------------------------------------------------------------------------------



 



4.2  
Subject to the terms of this Agreement, the Lender shall comply with the payment
orders and debit instructions referred to in clause 4.1 and debit the
EUR-Current Account accordingly.
     
Revolving Facility

4.3  
The Borrower may utilize the Facility on a revolving basis by delivery to the
Lender of a duly completed Request Form in the form of Schedule 2 (a “Request
Form”) to be received by the Lender no later than 11 a.m. CET on the day falling
three (3) Business Days before the proposed disbursement date, provided always
that:

  (i)  
the Request Form shall specify the requested Permitted Currency of the Advance;
and
    (ii)  
[intentionally left blank]; and

  (iii)  
the amount of the requested Advance shall be at least EURO 100,000 or its
equivalent in a Permitted Currency; and

  (iv)  
the term of the requested Advance (the “Term”) shall be one (1), two (2), three
(3) or six (6) months. Term means the period of 1, 2, 3 or 6 months from the
Request Form Date until the Repayment Date of an Advance, but no Repayment shall
be later than the Final Maturity Date; and

  (v)  
the terms of the requested Advance shall not extend beyond 364 days after the
acceptance of this offer (the “Final Maturity Date”); and

  (vi)  
the amount of the requested Advance, together with all amounts then outstanding
under the Overdraft Facility, the Revolving Facility and the Guarantee Facility,
shall not exceed the Maximum Facility Amount.

Each Request Form shall be irrevocable.

4.4  
Subject to the terms of this Agreement, the Lender shall disburse to the
Borrower the amount of the requested Advance on the disbursement date as
proposed by the Borrower in its Request Form by transfer to the following
Foreign Currency Current Accounts held by the Borrower with the Lender depending
on the currency in which the Advance is utilized:

-  EUR   1-04.065.108
-  PLN 36-54.065.107
-  SKK 38-54.065.107
-  CZK 88-54.065.107
-  RON 95-54.065.107
-  HUF 98-54.065.107

      Loan Offer   page 4

 

 



--------------------------------------------------------------------------------



 



   
Guarantee Facility
  4.5  
The Borrower may utilize the Guarantee Facility by giving the Lender
instructions to issue payment or performance guarantees (each a “Guarantee”),
provided always that:

  (i)  
each instruction shall (a) specify the beneficiary, the amount, the date of
issue and the date of expiry of the requested Guarantee, and (b) have the
wording of the requested Guarantee attached to it; and

  (ii)  
the term of the requested Guarantee is not more than 24 months from issuing of
the Guarantee; and

  (iii)  
the wording of the requested guarantee is acceptable to the lender in form and
substance; and

  (iv)  
the amount of the requested guarantee, together with all amounts then
outstanding under the Overdraft Facility, the Revolving Facility and the
Guarantee Facility, shall not exceed the Maximum Facility Amount.

Each instruction to issue a Guarantee shall be irrevocable.

4.6  
Subject to the terms of this Agreement, the Lender shall issue the requested
Guarantees.

4.7  
Should Guarantees issued by the Lender according to this Agreement under the
Guarantee Facility be drawn in a foreign currency and if there does not exists a
Foreign Currency Current Account of the Borrower with the Lender for the
relevant foreign currency in which said Guarantee is so drawn, the Lender shall
inform the Borrower and shall debit the amounts so drawn to the EUR-Current
Account unless the Borrower provides the amounts in the relevant foreign
currency within two (2) Business Days. The Lender will convert amounts paid
under a Guarantee into EURO on the basis of the daily exchange rate as of the
date of the instruction to issue the Guarantee. Insofar as there is no cover for
these amounts in the EUR-Current Account, the Borrower shall immediately pay
these amounts to the Lender for credit and deposit on the EUR-Current Account.

4.8  
Under this Agreement, a Business Day means a day on which banks in Vienna, or
(for the purpose of payments in currencies other than EUR) at the principal
financial centre of the relevant currency, are open for the transaction of
general business, or (for the purpose of payments in EUR) which is a TARGET Day.
TARGET Day means a day on which TARGET is open for the settlement of payments in
EUR (“TARGET” meaning Trans-European Automated Real-time Gross Settlement
Express Transfer payment system).

      Loan Offer   page 5

 

 



--------------------------------------------------------------------------------



 



5  
Repayment
     
Overdraft Facility

5.1  
The Borrower shall repay all amounts outstanding under the Overdraft Facility at
latest 364 days after the acceptance of this offer (the “Final Maturity Date”).
     
Revolving Facility

5.2  
The Borrower shall repay each Advance on the last day of its Term together with
accrued interest. All amounts outstanding shall be repaid on the Final Maturity
Date.

5.3  
The Borrower may at any time, if it gives the Lender not less than five
(5) Business Days prior notice, prepay the whole or any part of an Advance plus
Break Costs. For the purpose of this Agreement “Break Costs” means the amount
(if any) by which the interest which the Lender should have received for the
period from the date of receipt of an Advance to the last day of the Term of the
relevant Advance had the Advance received been paid on the last day of that Term
exceeds the amount which the Lender would be able to obtain by placing an amount
equal to that Advance received by it on deposit with a leading bank in the
relevant interbank market for a period starting on the Business Day following
receipt or recovery of the prepayment and ending on the last day of the current
Term.

5.4  
Subject to clause 4.3, the Borrower may re-borrow any amount repaid or pre-paid
under this Agreement.
     
Guarantee Facility

5.5  
In case a payment demand is made by the beneficiary under a Guarantee, the
Lender will send a notice to the Borrower informing the Borrower of such payment
demand, and specifying (a) the amount to be made, and (b) the account to which
the reimbursement amount is to be transferred. The Borrower shall make each
reimbursement in accordance with the respective notice of the Lender.

5.6  
From date a payment demand is made by a beneficiary under a Guarantee until the
date the Lender has been fully reimbursed by the Borrower in accordance with
clause 5.5 the Lender shall not be obliged to issue any further Guarantee.

5.7  
The Borrower shall pay the Lender all amounts outstanding under the Guarantee
Facility at the latest on the day falling 364 days after the acceptance of this
offer (the “Expiry Date")

      Loan Offer   page 6

 

 



--------------------------------------------------------------------------------



 



5.8  
In case that a Guarantee issued extends beyond the Expiry Date for whatever
reason (e.g. an extend or pay request is made by the beneficiary), the Borrower
shall either provide the Lender with a cash deposit in an amount equal to the
aggregate commitment of the Lender under that Guarantee then outstanding as
security for all reimbursement claims of the Lender against the Borrower that
may arise in connection with these Guarantees or return the Guarantee together
with a waiver by the beneficiary of all rights under the Guarantee.
  6.  
Interest
     
Overdraft Facility

6.1  
The rate of interest on the amounts outstanding under the Overdraft Facility
shall be the percentage rate per annum which is the aggregate of:

  (i)  
the EONIA (as defined in clause 6.2) or regarding outstanding permitted
currencies the relevant Refinancing Rate (as defined in clause 6.11 below); and
    (ii)  
a margin of 50.00 (fifty point zero) basis points; and

  (iii)  
the applicable Mandatory Cost, if any, being the percentage rate per annum
calculated by the Lender in accordance with Schedule 4.

6.2  
EONIA (EURO OVERNIGHT INDEX AVERAGE) means

  (i)  
the rate for overnight deposits in EURO calculated by the European Central Bank
and appearing on the Reuters EONIA page (or the relevant page of the TELERATE or
Bloomberg system, or any successor to any of the aforementioned pages) at about
7 p.m. Central European Time, or

  (ii)  
if no such page is then available, the rate being the arithmetic mean (rounded
up to three decimal places) of rates quoted to the Lender by three reference
banks taking part in the daily EURIBOR-fixing procedure (to be selected by the
Lender at its sole discretion) for EURO overnight moneys, or

  (iii)  
if no such quotes are then available, the rate equal to the actual costs of
funding incurred by the Lender.

EONIA will be determined by the Lender on a daily basis.

      Loan Offer   page 7

 

 



--------------------------------------------------------------------------------



 



6.3  
Interest under the Overdraft Facility shall be calculated for the amount
outstanding from time to time on the Overdraft Account on the basis of the
actual number of days elapsed in a year of 360 days. Such calculation shall be
made by the Lender on a daily basis.

6.4  
Interest on the amounts outstanding under Overdraft Facility shall be paid by
the Borrower to the Lender on the last Business Day of each quarter of a
Calendar year.
     
Revolving Facility

6.5  
The interest period for an Advance shall be the period from the date of its
utilization until the last day of its Term or, as the case may be, the effective
date of the prepayment of the entire amount of such Advance pursuant to clause
5.3.

6.6  
The rate of interest on an Advance outstanding shall be the percentage rate per
annum which is the aggregate of:

  (i)  
The applicable Indicator (as defined in clause 6.7); and
    (ii)  
a margin of 50.00 (fifty point zero) basis points; and

  (iii)  
the applicable Mandatory Cost, if any, being the percentage rate per annum
calculated by the Lender in accordance with Schedule 4.

      Loan Offer   page 8

 

 



--------------------------------------------------------------------------------



 



6.7  
“Indicator” means

a) In case of an Advance in EURO the applicable EURIBOR:

  (i)  
the rate per annum (rounded up to three decimal places) for deposits in EURO for
a term comparable to the relevant interest period which appears on the Reuters
page “EURIBOR 01” (or any successor to such page) published or reported by
REUTERS or such other electronic information service as selected by the Lender;
or

  (ii)  
if no such rate is then available, the rate which is determined by the Lender to
be the arithmetic mean (rounded up to three decimal places) of the rates per
annum for such deposits in EURO offered by three major banks on the European
interbank market selected by the Lender, at or about 11 a.m. (Vienna time) on
the second TARGET Day before the commencement of the respective interest period.

b) in case of an Advance in Polish Zloty the applicable WIBOR:

  (i)  
the rate per annum (rounded up to three decimal places) for deposits in Polish
Zloty for a term comparable to the relevant interest period which appears on the
Reuters Screen Page (or any successor to such page) published or reported by
REUTERS or such other electronic information service as selected by the Lender;
or

  (ii)  
if no such rate is then available, the rate which is determined by the Lender to
be the arithmetic mean (rounded up to three decimal places) of the rates per
annum for such deposits in Polish Zloty offered by three major banks on the
Warsaw interbank market selected by the Lender, at or about 11 a.m. (Warsaw
time) on the second Business Day before the commencement of the respective
interest period.

c) In case of an Advance made in Czech Koruna the applicable PRIBOR:

  (i)  
the rate per annum (rounded up to three decimal places) for deposits in Czech
Koruna for a term comparable to the relevant interest period which appears on
the Reuters Screen PRBO Page (or any successor to such page) published or
reported by REUTERS or such other electronic information service as selected by
the Lender; or

  (ii)  
if no such rate is then available, the rate which is determined by the Lender to
be the arithmetic mean (rounded up to three decimal places) of the rates per
annum for such deposits in Czech Koruna offered by three major banks on the
Prague interbank market selected by the Lender, at or about 11 a.m. (Prague
time) on the second Business Day before the commencement of the respective
interest period.

      Loan Offer   page 9

 

 



--------------------------------------------------------------------------------



 



d) In case of an Advance made in Slovak Koruna the applicable BRIBOR:

  (i)  
the rate per annum (rounded up to three decimal places) for deposits in Slovak
Koruna for a term comparable to the relevant interest period which appears on
the Reuters Screen BRBO Page (or any successor to such page) published or
reported by REUTERS or such other electronic information service as selected by
the Lender; or

  (ii)  
if no such rate is then available, the rate which is determined by the Lender to
be the arithmetic mean (rounded up to three decimal places) of the rates per
annum for such deposits in Slovak Koruna offered by three major banks on the
Bratislava interbank market selected by the Lender, at or about 11 a.m.
(Bratislava time) on the second Business Day before the commencement of the
respective interest period.

e) In case of an Advance made in Hungarian Forint the applicable BUBOR:

  (i)  
the rate per annum (rounded up to three decimal places) for deposits in
Hungarian Forint for a term comparable to the relevant interest period which
appears on the Reuters Screen BUBOR Page (or any successor to such page)
published or reported by REUTERS or such other electronic information service as
selected by the Lender; or

  (ii)  
if no such rate is then available, the rate which is determined by the Lender to
be the arithmetic mean (rounded up to three decimal places) of the rates per
annum for such deposits in Hungarian Forint offered by three major banks on the
Budapest interbank market selected by the Lender, at or about 11 a.m. (Budapest
time) on the second Business Day before the commencement of the respective
interest period.

f) In case of an Advance made in Romanian Lei the applicable RONIBOR:

  (i)  
the rate per annum (rounded up to three decimal places) for deposits in Romanian
Lei for a term comparable to the relevant interest period which appears on the
Reuters Screen ROBOR Page (or any successor to such page) published or reported
by REUTERS or such other electronic information service as selected by the
Lender; or

      Loan Offer   page 10

 

 



--------------------------------------------------------------------------------



 



  (ii)  
if no such rate is then available, the rate which is determined by the Lender to
be the arithmetic mean (rounded up to three decimal places) of the rates per
annum for such deposits in Romanian Lei offered by three major banks on the
Bucharest interbank market selected by the Lender, at or about 11 a.m.
(Bucharest time) on the second Business Day before the commencement of the
respective interest period.

6.8  
Interest shall be calculated for each interest period of an Advance on the basis
of actual number of days elapsed in a year of 360 days.

6.9  
Interest for each Advance shall be paid by the Borrower to the Lender on the
last day of its Term.

6.10  
Mandatory Cost Rate means the costs determined by the Lender, and expressed as a
percentage rate, of the Lender’s compliance with the minimum reserve
requirements of the European Central Bank or any other competent central bank or
banking supervisory authority.

6.11  
Refinancing Rate means the rate determined by RZB to be its actual costs for the
refinancing of the aggregate amount outstanding on the relevant Foreign Currency
Current Account from time to time in the relevant interbank market on a daily
basis.
  7.  
Fees, Costs and Expenses, indemnities

7.1  
The Borrower shall pay the Lender a commitment fee of 12.50 (twelve point fifty)
basis points per annum on the balance from time to time between the Maximum
Facility Amount on the one hand and the aggregate outstanding amounts under the
Facility (including under the Overdraft Facility and all issued Guarantees under
the Guarantee Facility) on the other hand. The commitment fee shall be
calculated for each calendar quarter on the basis of the actual number of days
elapsed in a year of 360 days, and it shall be paid in arrears on the last
Business Day of the calendar quarter for which it is calculated.
  7.2  
For each Guarantee issued under the Guarantee Facility, the Borrower shall pay
the Lender:

  (i)  
on the relevant issuance date an issuance fee in the amount of EURO 53.00; and

  (ii)  
a guarantee fee of 25.00 (twenty-five point zero) basis points per annum on the
maximum Guarantee amount. The guarantee fee shall be calculated during the
validity of the Guarantee, and it shall be payable in respect of a certain
Guarantee for each calendar quarter in advance on the relevant issuance date
and, thereafter, on the last Business Day before the calendar quarter for which
it is payable.

      Loan Offer   page 11

 

 



--------------------------------------------------------------------------------



 



7.3  
The Borrower shall bear and pay all costs of the legal opinions mentioned in
Schedule 1. Furthermore, the Borrower shall bear, and it shall pay the Lender
within seven (7) Business Days of demand by the Lender, all reasonable out of
pocket costs and expenses of whatever nature incurred by the Lender, after the
acceptance by the Lender of the present offer to enter into this Agreement, in
connection with the implementation of this Agreement including, without
limitation, costs and expenses arising in connection with the preservation,
protection or enforcement of the Lender’s rights under this Agreement. Moreover,
the Borrower shall bear, and it shall pay the Lender within seven (7) Business
Days of demand by the Lender, any taxes or duties of whatever nature incurred by
the Lender in connection with any of the Finance Documents including, without
limitation, taxes or duties arising under the Austrian Duties Act
(österreichisches Gebührengesetz).

7.4  
The Borrower shall, within seven (7) Business days of demand by the Lender,
reimburse the Lender for any incremental costs incurred by the Lender, after the
acceptance by the Lender of the present offer to enter into this Agreement, in
connection with the making or maintaining of, or the commitment to make, the
Facility available to the Borrower which result from the introduction of, or any
change in, any applicable law or other legal regulation, or any change in the
interpretation or application thereof by any governmental or regulatory
authority charged with the administration thereof. The Borrower shall not be
required to reimburse the Lender for increased costs attributable to any change
in the rate of tax on the general income of Lender, or amounts the Lender has
been compensated for pursuant to clause 8.2.

7.5  
Notwithstanding, and without prejudice to, any other rights and claims of the
Lender, the Borrower shall, within seven (7) Business Days of demand by the
Lender, indemnify the Lender against any cost, loss or liability reasonably
incurred by the Lender as a result of:

  (i)  
the occurrence of any Event of Default; and/or

  (ii)  
a failure by the Borrower to comply with any of its obligations under or in
connection with this Agreement; and/or

  (iii)  
funding, or making arrangements to fund, any Advance requested by the Borrower
but not made by reason of the operation of any provisions of this Agreement
(other than by reason of default or negligence by that Lender alone); and/or

      Loan Offer   page 12

 

 



--------------------------------------------------------------------------------



 



  (iv)  
the Advance (or part of the Advance) not being prepaid in accordance with a
notice of Prepayment given by the Borrower.

8.  
Payments
  8.1  
All payments due from the Borrower under this Agreement shall be

  (i)  
debited by the Lender with value of the relevant due date to the following
Current Accounts, held by the Borrower with the Lender depending on the currency
in which the payments are due:

-  EUR   1-04.065.108
-  PLN 36-54.065.107
-  SKK 38-54.065.107
-  CZK 88-54.065.107
-  RON 95-54.065.107
-  HUF 98-54.065.107
Any amount debited according to (i) above, together with all amounts then
outstanding under the Overdraft Facility, the Revolving Facility and the
Guarantee Facility, shall not exceed the Maximum Facility Amount.
In case of any payments due according to (i) above would result in exceeding the
Maximum Facility Amount the Borrower shall no later than 11:00 a.m. (Vienna
time) on the relevant due date transfer such amount to the relevant Current
Account.
Payment shall be made in the relevant Permitted Currency for value on the
relevant due date, and it shall be made in full without any withholding or other
deduction of any kind or nature (whether in respect of set-off, counterclaim,
taxes, duties, charges or otherwise whatsoever).

8.2  
If the Borrower is required by law or otherwise to make any withholding or other
deduction whatsoever in respect of any amount due under this Agreement, and the
Borrower makes such deduction, the Borrower shall increase the sum payable to
the Lender in respect of which such deduction was made to the extent necessary
to ensure that, after making such deduction, the Lender receives and retains
(free from any liability in respect of any such deduction) a net sum equal to
the sum which it would have received and so retained had no such deduction been
made by the Borrower.

      Loan Offer   page 13

 

 



--------------------------------------------------------------------------------



 



8.3  
If, as a result of a payment made by the Borrower under clause 8.2, the Lender
has received or been granted a credit against or remission for or deduction or
relief from or in respect of any tax payable by it, which is both identifiable
and quantifiable by the Lender without requiring it to expend a material amount
of time or incur a material cost in so identifying or quantifying (any of the
foregoing, to the extent so identifiable and quantifiable, a “Saving"), the
Lender shall, to the extent it can do so without prejudice to the retention of
the relevant Saving and subject to the Borrower’s obligation to repay promptly
on demand by the Lender the amount to the Lender if the relevant Saving is
subsequently disallowed or cancelled, reimburse the Borrower promptly after
receipt of such Saving by the Lender with such amount.

8.4  
Any sum due to be paid under this Agreement on a day which is not a Business Day
shall be paid on the last preceding Business Day.

8.5  
If the Borrower fails to pay any amount payable by it under this Agreement on
its due date, the Borrower shall pay default interest on such overdue amount
from (and including) the due date up to (and including) the date of actual
payment at a rate of three (3) per cent per annum. Default interest shall be
paid in addition to interest payable under clause 6. Default interest shall be
immediately payable by the Borrower on demand by the Lender. Default interest
(if unpaid) arising on an overdue amount will be compounded with such overdue
amount at the end of each interest period applicable to that overdue amount but
will remain immediately due and payable. Default interest shall be calculated on
the basis of the actual number of days elapsed in a year of 360 days.
  9.  
Representations and Warranties
  9.1  
The Borrower represents and warrants to the Lender that:

  (i)  
The Borrower is a company duly established and validly existing under the laws
of Austria having its corporate seat and head office in Austria;

  (ii)  
The Borrower has the corporate power to own its assets and to carry on its
business as it is being conducted;

  (iii)  
the Borrower has the corporate power to enter into this Agreement and to perform
its obligations hereunder, and all necessary action to authorize its entry into
this Agreement and its performance hereof has been duly taken;

  (iv)  
each of the Finance Documents is a legal, valid and binding agreement
enforceable in accordance with its terms;

      Loan Offer   page 14

 

 



--------------------------------------------------------------------------------



 



  (v)  
the Borrower has taken no corporate action, and no other steps or legal
proceedings have been started or, to the best of the Borrower’s knowledge,
threatened against it, for its winding-up, dissolution, administration or
re-organization or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of all or any
material part of its assets or revenues;

  (vi)  
no Default has occurred or will occur as a result of making an Advance or/and
drawing on the Overdraft Facility, and the Borrower is not in breach or in
default under any agreement or other instrument to which it is a party or which
is binding on it (or any of its assets) to an extent or in a manner which would
be reasonably likely to have a Material Adverse Effect on it; “Material Adverse
Effect” means something having a material adverse effect on the Borrower’s
financial position or prospects or on the Borrower’s ability to perform and
comply with its obligations under this Agreement;

  (vii)  
no litigation, arbitration or administrative proceeding of or before any court,
arbitral body or agency has been started or, to the best of the Borrower’s
knowledge, threatened against the Borrower which, if adversely determined, would
be reasonably likely to have a Material Adverse Effect on the Borrower;

  (viii)  
to the best of the Borrower’s knowledge, all information supplied by the
Borrower to the Lender in connection with this Agreement is true, complete and
accurate in all material respects;

  (ix)  
the Borrower’s entering into this Agreement and its exercise of its rights and
performance of its obligations hereunder do not and will not conflict with any
material agreement or material obligation to which the Borrower is a party or
which is binding upon it or any of its assets, or conflict with its constitutive
documents and internal rules and regulations;

  (x)  
the Borrower is not and will not be insolvent in terms of the Austrian
Insolvency Codes (Ausgleichs- und Konkursordnung);

  (xi)  
the Borrower is and will remain a company at least 50% owned and controlled,
either directly or indirectly, by UGI Corporation, 460 North Gulph Road, King of
Prussia, PA 19406, USA (“UGI Corporation”); and

  (xii)  
the payment obligations of the Borrower under this Agreement rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors.

      Loan Offer   page 15

 

 



--------------------------------------------------------------------------------



 



9.2  
The representations and warranties set out in clause 9.1 are deemed to be
repeated by the Borrower (by reference to the facts and circumstances then
existing) on each day from the entry into this Agreement to and including the
day on which the Finance Documents are terminated and all rights and claims of
the Lender under or in connection with the Finance Documents are duly fulfilled.
  10.  
Covenants and Undertakings

10.1  
The Borrower covenants and undertakes, from the entry into this Agreement to and
including the day on which the Finance Documents are terminated and all rights
and claims of the Lender under or in connection with the Finance Documents are
duly fulfilled, that:

  (i)  
the Borrower shall provide to the Lender such information in relation to its
business, operations and financial position as the Lender may reasonably
require;

  (ii)  
the Borrower shall provide, or cause UGI Corporation to provide, the Lender with
copies of the audited consolidated financial statements of UGI Corporation
within ninety (90) days after the end of the period for which they have been
prepared, and copies of the unaudited quarterly consolidated financial
statements of UGI Corporation within forty-five (45) days after the end of the
period for which they have been prepared;

  (iii)  
the Borrower shall notify the Lender of the occurrence of any Default and/or
Event of Default;

  (iv)  
the Borrower shall take out and maintain, or ensure that any of its affiliates
takes out and maintains, insurance cover over the Borrower’s assets and other
appropriate insurance cover including, but not limited to insurance cover for
interruption of business and general liability, of a type and in an amount which
is consistent with good business practice;

  (v)  
the Borrower shall ensure that its obligations under this Agreement do and will
always rank at least pari passu with its other secured and unsecured
obligations, other than obligations to creditors having preference as a matter
of mandatory law and other than obligations which already exist and have
preference when this Agreement is concluded; as regards the latter obligations,
the Borrower shall use reasonable best efforts to provide promptly that such
obligations having a material adverse impact on its ability to comply with the
terms of this Agreement will have no preference in respect of its obligations
under this Agreement;

      Loan Offer   page 16

 

 



--------------------------------------------------------------------------------



 



  (vi)  
the Borrower shall not create or permit to exist any collateral or security
interest in favor of one or more third parties on the whole or any part of its
present or future property, assets or revenues, without the prior written
consent of the Lender which shall not be unreasonably withheld. The provision in
the first sentence of this clause 10.1(vi) shall not apply in respect of
collateral or security interest created in the ordinary course of business,
provided that such collateral or security interest has no material negative
impact on the Borrower’s ability to perform under this Agreement;

  (vii)  
the Borrower shall not, without the prior written consent of the Lender which
shall not be unreasonably withheld, either in a single transaction or in a
series of transactions whether related or not and whether voluntarily or
involuntarily, sell, transfer, lease or otherwise dispose of all or a
substantial part of its property or assets. The provision in the first sentence
of this clause 10.1(vii) shall not apply in respect of dispositions in the
ordinary course of business, provided that such dispositions have no negative
impact on the Borrower’s ability to perform under this Agreement; and

  (viii)  
other than intercompany loans in favor of the Borrower’s subsidiaries the
Borrower shall not make any loans or grant any credit or other financing of any
kind to or for the benefit of any person or otherwise voluntarily assume any
liability, whether actual or contingent, in respect of the obligations of any
other person, except within the ordinary course of business, or with the prior
written consent of the Lender not to be unreasonably withheld, provided always
that such loans, credits, other financings or liabilities have no material
negative impact on the Borrower’s ability to perform under this Agreement.

11.  
Security

11.1  
As security for all present and future rights and claims of the Lender under or
in connection with this Agreement the following shall apply:

  (i)  
Under a separate guarantee agreement in form and substance satisfactory to the
Lender (the “Guarantee Agreement”), UGI Corporation issues a guarantee in favor
of the Lender according to Section 1357 of the Austrian Civil Code (§ 1357
ABGB).

      Loan Offer   page 17

 

 



--------------------------------------------------------------------------------



 



12.  
Default
  12.1  
In the event that:

  (i)  
the Borrower defaults in the payment on the due date of any amount due and
payable to the Lender under this Agreement and/or under any other present or
future agreement for more than five days; or

  (ii)  
the Borrower is in material breach of any of the terms and conditions of this
Agreement and/or any other present or future agreement with the Lender (other
than those referred to in clause 12.1(i)) and, in the case of a breach that is
capable of remedy, such breach is not remedied within thirty days after the
occurrence of such breach; or

  (iii)  
any of the representations or warranties of the Borrower under this Agreement,
or any of the opinions expressed in the legal opinion mentioned in Schedule 1,
proves to be or becomes incorrect, or any certificate, statement or notice
issued to the Lender in connection with this Agreement proves to be or becomes
incorrect in a material respect; or

  (iv)  
a material adverse change in the economic situation of the Borrower occurs or
threatens to occur; or

  (v)  
any of the following Ratios (as defined in and calculated according to
Schedule 5) is achieved:

  (a)  
the Return on Assets is lower than 6.50% (six point five percent), or

  (b)  
the Debt Amortization Period is equal to or longer than 6.75 (six point seventy
five) years, or
    (c)  
the Equity Ratio is lower than 15.00% (fifteen percent).

(each an Event of Default), the Lender shall at any time be entitled to
terminate this Agreement (whereupon this Agreement shall be terminated with
immediate effect), and/or to declare, in whole or in part, any amount(s)
outstanding to it under or in connection with this Agreement due and payable
(whereupon the respective amounts shall become due and payable with immediate
effect), and/or to request that the Borrower provides the Lender with, and
grants the Lender a first priority pledge over, a cash deposit in an amount
equal to the aggregate commitment of Lender under all Guarantees then
outstanding as security for all reimbursement claims of the Lender against the
Borrower that may arise in connection with these Guarantees (whereupon the
Borrower shall promptly provide such cash deposit and grant such pledge).

      Loan Offer   page 18

 

 



--------------------------------------------------------------------------------



 



12.2  
If, as a result of any change in GAAP (as defined in the last paragraph of this
clause 12.2) after the entry into this Agreement, any deterioration of any of
the Ratios (as defined in Schedule 5) shall have occurred or in the opinion of
UGI Corporation would be likely to occur, which change would not have occurred
or would not have been likely to occur had no change in GAAP taken place:

  (i)  
such a change in any of the Ratios shall not be considered to constitute an
Event of Default or potential Event of Default, and

  (ii)  
in the event of such a change in any of the Ratios, the Borrower shall provide
the Lender with a detailed calculation based upon (a) GAAP prior to the change
and (b) GAAP after the change, with a reasonable explanation for the
differences, and

  (iii)  
the parties to the Finance Documents shall negotiate in good faith an amendment
to this Agreement which shall approximate to the extent possible the economic
effect of the original Ratios taking into account such a change in GAAP.

If said parties do not agree on such amendment within sixty (60) days from the
date on which the Borrower first notifies the Lender of such a change in GAAP,
the Borrower shall have the option of (i) prepaying in full all amounts
outstanding under this Agreement, or (ii) for purposes of this Agreement,
continuing to apply GAAP as in effect prior to such change in GAAP.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect at the time of any particular computation or determination
or as of the date of the relevant financial statements, as the case may be.

12.3  
The Ordinary Income (as defined in Schedule 5) for any period shall be adjusted
by the addition of the Ordinary Income of any acquisition made during that
period as if such acquisition had occurred on the first day of the period. At
the request of the Lender, the Borrower shall provide supporting documents
reasonably satisfactory to the Lender relating to the Ordinary Income of the
acquisition.
  12.4  
Should the Equity Ratio fall below 15.00% as a result of an acquisition financed
with debt,

  (i)  
the Borrower shall have sixty (60) days from the date of the acquisition to cure
the cause (or have UGI Corporation cure the cause) of such a change, and

  (ii)  
the Borrower shall immediately provide (or have UGI Corporation provide)
reasonable evidence that a cure is possible within the 60 day period, and

      Loan Offer   page 19

 

 



--------------------------------------------------------------------------------



 



  (iii)  
within thirty (30) days of completing an acquisition that would, in its opinion,
cause such a change in the Equity Ratio, the Borrower shall provide (or have UGI
Corporation provide) a reasonable explanation of the acquisition and a detailed
calculation of the Equity Ratio as of the date of the acquisition, and,

  (iv)  
upon curing the cause of such a change of the Equity Ratio, the Borrower shall
provide (or have UGI Corporation provide) a reasonable explanation of the cure
and a detailed calculation of the Equity Ratio that reflects the cure.

13.  
Miscellaneous

13.1  
If any of the provisions of this Agreement are or become invalid or
unenforceable in any respect, the validity and enforceability of the remaining
provisions shall not in any way be affected or impaired.

13.2  
Any notice or communication under or in connection with this Agreement shall be
in writing and shall be delivered by mail, fax, courier or email to the
addresses given in this Agreement or at such other address as the recipient may
have notified to the other party in writing.

13.3  
The Borrower may not assign, pledge or dispose otherwise of any of its rights or
claims under or in connection with this Agreement without the prior written
consent of the Lender.

13.4  
The Lender may grant participations, and/or assign or transfer any or all of its
rights or claims under or in connection with this Agreement to other financial
institutions with the prior written consent of the Borrower only, which consent
shall not be unreasonably withheld. Such consent, however, shall not be required
for the granting of participations, nor for any assignment or transfer, to any
members of the Raiffeisen Banking Group.

13.5  
No failure by the Lender to exercise, nor any delay by the Lender in exercising,
any right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies provided by law.

      Loan Offer   page 20

 

 



--------------------------------------------------------------------------------



 



13.6  
The Borrower hereby irrevocably agrees to the electronic processing of all
information and data concerning the Borrower and/or any of its affiliated
companies which become known to the Lender in the course of the business
relationship with the Borrower or any of its affiliated companies, and to the
disclosure and forwarding of such information and data (except information and
data regarding confidential know-how of the Borrower or any of its affiliates as
well as confidential business or financial information explicitly identified by
the Borrower in writing as being confidential as required by any law or legal
regulation applicable to the Borrower or to any of its affiliates) within the
internal organization of the Lender as well as to any domestic or foreign member
companies of the Raiffeisen Banking Group and any (potential) parties of
syndication or risk participation or security agreements. Prior to releasing any
information or data to other parties (including companies of the Raiffeisen
Banking Group) provided by the Borrower, the Lender shall enter into a written
confidentiality agreement with the recipient of such information or data
requiring it to maintain the confidentiality of the information or data, whereby
such recipient shall be entitled to electronically process the information or
data for internal use.

13.7  
All present and future obligations under or in connection with this Agreement
have to be fulfilled at the Lender’s premises at Am Stadtpark 9, 1030 Vienna.

13.8  
In addition to the terms of this Agreement, the General Terms and Conditions
(Version 2001) of the Lender shall apply subsidiarily.
  13.9  
This Agreement shall be governed by and construed in accordance with the
Austrian law.

13.10  
Any dispute, controversy or claim arising out of or in connection with this
Agreement shall non exclusively be settled by the competent commercial court of
Vienna.

UNQUOTE
The present offer shall be irrevocably valid and binding until June 15, 2007. If
you accept this offer, we shall pay you an up-front fee of EURO 4,000 flat. You
can accept this offer by debiting our account no. 1-04.065.108 with such
up-front fee. You are hereby irrevocably authorized to make such debit entry.
Upon such debit entry only, the present offer shall be validly accepted
irrespective of whether and when we will be informed of your acceptance.

      Loan Offer   page 21

 

 



--------------------------------------------------------------------------------



 



If, any possible agreements have arisen from any offer submitted by us between
01.January 2006 until 01.April 2007 to you concerning the conclusion of any
credit facility agreement, all these agreements are considered to be terminated
by this present offer and your implied acceptance.
Kind regards,
Zentraleuropa LPG Holding GmbH
Schedule 1 List of Condition Precedent Documents
Schedule 2 Form of Request Form
Schedule 3 Form of Request for the Issue of a Guarantee
Schedule 4 Mandatory Cost Formulae
Schedule 5 Ratios; Manner of Calculation

      Loan Offer   page 22

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Condition Precedent Documents

  1.  
A duly executed original of each Finance Document.

  2.  
A copy of the constitutional documents of the Borrower and the Guarantor
(individually also an “Obligor”).
    3.  
An extract of the commercial (or equivalent) register of each Obligor.

  4.  
A copy of a resolution of the directors, the board of directors or any other
relevant board, body or person of each Obligor:

  (i)  
approving the terms of, and the transactions contemplated by, the Finance
Documents to which an Obligor is a party and resolving to execute the Finance
Documents to which it is a party;
    (ii)  
authorizing a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and
    (iii)  
authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents, notices and other communication (including, without
limitation, any Request Form) to be signed and/or dispatched by it under or in
connection with the Finance Documents to which it is a party.

  5.  
A specimen of the signature of each person authorized by the resolution referred
to in point 4 (iii) above.

  6.  
A certificate provided by an authorized signatory of the relevant Obligor
certifying that each copy document relating to it specified in this Schedule 1
is true and correct, complete and in full force and effect as at a date no
earlier than the entry into this Agreement.

      Loan Offer   page 23

 

 



--------------------------------------------------------------------------------



 



  7.  
A duly executed original of a letter from the process agent referred to in
clause 13 of the Guarantee Agreement confirming that it has been appointed by
the relevant Obligor and that it has accepted such appointment.
    8.  
A duly executed original of a legal opinion by Morgan Lewis & Bockius LLP,
Philadelphia, USA, in respect of the Guarantee Agreement

  9.  
Any other document or evidence the Lender may reasonably require.

      Loan Offer   page 24

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
REQUEST FORM

From:  
Zentraleuropa LPG Holding GmbH
Flaga Straße 1
2100 Leobendorf
Austria

To:  
Raiffeisen Zentralbank Österreich Aktiengesellschaft
Am Stadtpark 9
1030 Vienna
Austria

Date:
Ladies and Gentlemen,

         
1.
  We hereby request you to make the following transfer:
 
       
 
  From our account No.:   [  _____  ]
 
       
 
  To our account No:   [  _____  ]
 
       
 
  Amount:    
 
       
 
  On (value date):   [  _____  ]
 
       
 
  Interest period:   [1/2/3/6] months

2.  
We hereby confirm all conditions precedent in connection with such transfer are
satisfied as of the date of this request.
  3.  
This request is irrevocable.

Best regards
Zentraleuropa LPG Holding GmbH

      Loan Offer   page 25

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3 Form of Request for the Issue of a Guarantee

      RAIFFEISEN ZENTRALBANK   ORDER FOR THE ISSUE OF ÖSTERREICH
AKTIENGESELLSCHAFT   A GUARANTE

Am Stadtpark 9
A-1030 Wien

     
Applicant:
  I/We herewith instruct you to issue on my/our behalf the following irrevocable
guarantee by:
 
   
 
  o letter /airmail
 
  o telex
Account no. of applicant:
   
 
   
Tel.no.:
   
 
   
Beneficiary:
   
 
   
Currency/amount:
  Ref. and date of order:
contract:
invoice:
 
   
Valid until:
   
 
   
Type of guarantee:
   
 
   
o  
  O  
 
   
o  
  o  
 
   
o  
  o  
 
    Subject (contract number/description of goods as per contract/invoice):
 
   
Total order value:
  Delivery terms:
 
   
Wording of guarantee:
   
o  use wording as per attached text
   
 
    Guarantee to be issued as direct guarantee, to be sent to:
O  beneficiary directly
  O  to be advised by following bank, without commitment on the bank’s side:
 
    Remarks (e.g. bid bonds: what guarantees are to be opened in case of
adjudication; down payment or bank guarantee covering a credit: indicate whether
guarantee amount includes interests and charges or not; documentary payment
guarantee: indicate documents etc.):
 
   
This order is governed by Austrian law.
   
 
   
 
   
 
   
                    date
  stamp and authorized signature of applicant

      Loan Offer   page 26

 

 



--------------------------------------------------------------------------------



 



Schedule 4
Mandatory Cost Formulae
1. The Mandatory Cost is an addition to the interest rate to compensate the
Lender for the cost of compliance with (a) the new requirements of any national
bank (b) in either case, new requirements of any other authority which replaces
all or any of its functions, (c) the new requirements of the European Central
Bank (in this clause 1, “new requirements” means requirements introduced and
coming into force after the Date of this Agreement).
2. On the first day of each Interest Period (or as soon as possible thereafter)
the Lender shall calculate, as a percentage rate, a rate (hereinafter referred
to as the “Additional Cost Rate”) in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the Lender as a weighted average
of the Lender’s Additional Cost Rates and will be expressed as a percentage rate
per annum.
3. The Additional Cost Rate for the Lender will be the percentage notified by
the Lender as the cost of complying with the minimum reserve requirements of the
Austrian National Bank and/or any other authorities referred to in clause 1
above.
4. Any determination by the Lender pursuant to this Schedule 4 in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
the Lender shall, in the absence of manifest error, be conclusive and binding on
all parties to this Agreement.
5. The Lender may from time to time, after consultation with the Borrower,
determine and notify to the Borrower any amendments which are required to be
made to this Schedule 4 in order to comply with any change in law, regulation or
any requirements from time to time imposed by the Austrian National Bank and/or
any other authorities referred to in clause 1 above, and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

      Loan Offer   page 27

 

 



--------------------------------------------------------------------------------



 



Schedule 5
Ratios; Manner of Calculation
1. Ratios.
Certain financial ratios of UGI Corporation (on a consolidated basis)
(individually a “Ratio” and collectively the “Ratios”) are defined as follows:
Equity Ratio as % of total assets means Total Equity divided by Average Adjusted
Total Assets.
Return on Assets means Ordinary Income divided by Average Adjusted Total Assets.
Debt Amortization Period means Net Debt divided by EBTDA.
whereas the meaning of capitalized terms shall be as follows:
TOTAL EQUITY means Total Stockholders’ Equity according to quarterly/annual
report plus Minority Interests.
AVERAGE ADJUSTED TOTAL ASSETS means the sum of Total Assets according to
quarterly/annual report for each of the past four (4) financial quarters divided
by four (4).
ORDINARY INCOME means operating income according to quarterly/annual reports.
EBTDA means Ordinary Income plus Depreciation and Amortization minus Interest
Expense.
NET DEBT means Current Maturities of Long Term Debt plus Bank Loans plus Long
Term Debt (altogether “INTEREST-BEARING LIABILITIES”) minus Cash and cash
equivalents minus Short-term investments.
2. Manner of Calculating Ratios:
The Ratios shall be calculated by the Lender in accordance with the terms set
forth in this Schedule 5 on the basis of the consolidated financial statements
of UGI Corporation to be provided pursuant to clause 10.1 (ii), beginning with
the consolidated quarterly financial statements of UGI Corporation for the first
calendar quarter of 2006. UGI Corporation may, at its discretion, provide its
calculation of such Ratios together with the submission of the financial
statements that are required to be submitted pursuant to clause 10.1(ii). For
the sake of clarification, however, it is hereby stated that only the
calculation by the Lender is relevant for the purpose of this Agreement.

      Loan Offer   page 28

 

 